DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 11-13,15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0349286 (Ulrich et al.).
With regards to claim 11, Ulrich et al. discloses a micromechanical acceleration sensor comprising, as illustrated in Figures 1-14, a micromechanical inertial sensor 200; a substrate 20; at least two identical z sensor cores 100 (paragraph [0040],[0041],[0044]; Figures 9,10,12); each including a movable asymmetrical seismic mass 10a,10b such that the movable asymmetrical seismic masses each being twistable about a torsion axis 11; the two z sensor cores 100 are situated on the substrate rotated by 180° relative to one another (paragraphs [0042],[0044]; Figures 10,12).  (See, paragraphs [0027] to [0056]).
With regards to claim 12, Ulrich et al. further discloses two x sensor cores and/or two y sensor cores 110.  (See, paragraphs [0041],[0042],[0044]; Figures 10,12).

With regards to claim 15, Ulrich et al. further discloses the micromechanical inertial sensor 200 is an acceleration sensor or a rotation rate sensor.  (See, paragraphs [0040],[0041],[0044]).
With regards to claims 16-17 and 19-20, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 11-13,15 and are rejected for the same reasons as set forth above.

Claims 11-12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0192371 (Rytkonen et al.).
With regards to claim 11, Rytkonen et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18, micromechanical inertial sensor (as illustrated in Figure 13); a substrate (not labeled but as observed in Figure 13; paragraph [0075]); at least two identical z sensor cores Z1,Z2 (paragraph [; Figures 11,13); each including a movable asymmetrical seismic mass (e.g. 1st mass portion with 114P,115P and 2nd mass portion with 114N,115N in Figure 11) such that the movable asymmetrical seismic masses each being twistable about a torsion axis (e.g. along the rotational springs 122 in Figures 11,12,13); the two z sensor cores 100 are situated on the substrate rotated by 180° relative to one another (as observed in in Figures 11,13).  (See, paragraphs [0005] to [0080]).
With regards to claim 12, Rytkonen et al. further discloses two x sensor cores X1,X2 and/or two y sensor cores Y1,Y2.  (See, Figure 17).
With regards to claim 15, Rytkonen et al. further discloses the micromechanical inertial sensor is an acceleration sensor or a rotation rate sensor.  (See, paragraph [0072]).
.

Claims 11, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0186347 (McNeil et al.).
With regards to claim 11, McNeil et al. discloses a MEMS sensor comprising, as illustrated in Figures 1-4, a micromechanical inertial sensor 20; a substrate 26; at least two identical z sensor cores 30,40 (e.g. first mass element 30 and second mass element 40 in Figure 1; paragraph [0011]); each including a movable asymmetrical seismic mass 76,78;84,86 such that the movable asymmetrical seismic masses each being twistable about a torsion axis 92 (paragraph [0020]; Figure 1); the two z sensor cores 30,40 are situated on the substrate rotated by 180° relative to one another (as observed in Figure 1).  (See, paragraphs [0009] to [0031]).
With regards to claim 15, McNeil et al. further discloses the micromechanical inertial sensor 20 is an acceleration sensor or a rotation rate sensor.  (See, paragraph [0010]).
With regards to claims 16 and 20, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 11,15 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0349286 (Ulrich et al.)
With regards to claims 14 and 18, Ulrich et al. does not disclose output signals of at least a portion of the two z sensor cores and the two x sensor cores and/or the two y sensor cores are combined within the inertial sensor and outwardly guided in combined form.
However, to have set such structural configuration as in the claim is considered to have been a matter of optimization, variant and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely to provide output signals detected by the multiple sensors to an electronic evaluation circuit for processing.  (See, paragraph [0041] of Ulrich et al.).

Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0192371 (Rytkonen et al.) in view of U.S. Patent Application Publication 2016/0349286 (Ulrich et al.).
With regards to claims 13-14 and 18-19, Rytkonen et al. does not explicitly disclose such claimed limitations (output signals of at least a portion of: the two z sensor cores, and the two x sensor cores and/or the two y sensor cores are separately guided outwardly; or output signals of at least a portion of the two z sensor cores and the two x sensor cores and/or the two y sensor cores are combined within the inertial sensor and outwardly guided in combined form) as in these claims.  
Ulrich et al. discloses a micromechanical acceleration sensor comprising, as illustrated in Figures 1-14, a micromechanical inertial sensor 200; a substrate 20; at least two identical z 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing output signals of at least a portion of: the two z sensor cores, and the two x sensor cores and/or the two y sensor cores are separately guided outwardly; or output signals of at least a portion of the two z sensor cores and the two x sensor cores and/or the two y sensor cores are combined within the inertial sensor and outwardly guided in combined form as suggested by Ulrich et al. to the system of Rytkonen et al. to have the ability to provide output signals detected by the multiple sensors to an electronic evaluation circuit for processing.  (See, paragraph [0041] of Ulrich et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Tanaka, Yosida, Burghaardt, Offenberg, Nasiri, Merassi, Pasolini, Kuisma, Stephan, are related to micromechanical inertial sensor including two identical z sensor cores that are 180 degrees relative to one another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861